                        Case 4:19-cv-00351-RSB-CLR Document 22 Filed 10/05/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                        United States District Court
                                                Southern District of Georgia
                  RHONDA MAXWELL,

                           Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        CV419-351

                  DEPARTMENT OF JUVENILE JUSTICE,

                            Defendant.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that in accordance with the Order of the Court entered 9/29/20, the Report and Recommendation of

                    the Magistrate Judge is ADOPTED as the opinion of this Court. Therefore, the Defendant's motion

                    to dismiss is GRANTED. Plaintiff's complaint is DISMISSED and this civil action stands

                    CLOSED.




           Approved by: ________________________________




           October 5, 2020                                                     John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/2020
